United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3596
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Felton Gooseberry,                     *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 6, 2006
                                Filed: January 20, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Felton Gooseberry appeals the sentence the district court1 imposed after he
pleaded guilty to distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B)(iii). His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967); Gooseberry has filed a pro se supplemental brief,
arguing that his sentence should be vacated under Blakely v. Washington, 542 U.S.
296 (2004).


      1
       The Honorable Stephen Limbaugh, United States District Judge for the
Eastern District of Missouri.
      We enforce the broad appeal waiver included in Gooseberry’s written plea
agreement: the district court conducted a proper Federal Rule of Criminal Procedure
11 colloquy and discussed the appeal waiver with Gooseberry, who affirmed that his
plea was voluntary and that he understood the plea agreement and the waiver; this
appeal falls within the scope of the waiver; and no injustice would result. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir.) (en banc) (court should enforce
appeal waiver and dismiss appeal where it falls within scope of waiver, both plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result; one important way district court can ensure plea
agreement and appeal waiver are knowing and voluntary is to properly question
defendant about decision to enter agreement and to waive right to appeal), cert.
denied, 540 U.S. 997 (2003). The waiver also covered any issues under United States
v. Booker, 543 U.S. 220 (2005). See United States v. Reeves, 410 F.3d 1031, 1034-35
(8th Cir.) (right to appeal under Booker is among rights waived by broad appeal
waiver, even if defendant did not anticipate Booker ruling), cert. denied, 126 S. Ct.
469 (2005).

     Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues not covered by the waiver.
Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-